Case: 16-15154    Date Filed: 04/12/2017   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-15154
                          ________________________

                     D.C. Docket No. 1:15-cv-01174-TWT



ALNESE FRAZIER, As parent, natural guardian and next friend of LF and BF,
minor children of Melvin Vernell, III, deceased; As next friend of KW, a minor
child of Melvin Vernell, III, deceased,

                                                               Plaintiff-Appellant,


                                     versus

UNITED STATES OF AMERICA,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (April 12, 2017)
                Case: 16-15154       Date Filed: 04/12/2017       Page: 2 of 3


Before WILSON and BLACK, Circuit Judges, and RESTANI, * Judge.

PER CURIAM:

       After careful review of the briefs and the record, and having the benefit of

oral argument, we find no reversible error.

       Frazier argues that her complaint set forth a plausible claim for negligence,

wrongful death, deliberate indifference, and negligent supervision; and the district

court erred by granting the United States’ motion to dismiss for failure to allege a

legal duty. According to Frazier, the Federal Bureau of Investigation (FBI) owed a

legal duty to her fiancé, Melvin Vernell, III (Vernell), because a “special

relationship” existed between the FBI and its confidential informant, Mani

Chulpayev (Chulpayev). Frazier asserts that the FBI, through Special Agent

Jackson, had a professional relationship with Chulpayev for several years prior to

the murder of Vernell.

       After reviewing the district court’s grant of the motion to dismiss de novo,

we conclude that Frazier’s allegations are insufficient to support a finding that the

FBI had the requisite degree of control over Chulpayev to be held liable under

Georgia law. Moreover, Frazier has not identified, nor have we found, a liability-

inducing cause of action for deliberate indifference under Georgia law in this

context. The decision of the district court is

*
 Honorable Jane A. Restani, Judge for the United States Court of International Trade, sitting by
designation.
                                                2
     Case: 16-15154   Date Filed: 04/12/2017   Page: 3 of 3


AFFIRMED.




                              3